—Application by the appellant, for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 23, 1998 (People v Kalaj, 247 AD2d 633), affirming a judgment of the County Court, Westchester County, rendered May 17, 1995.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, P. J., O’Brien, Krausman and Florio, JJ., concur.